PER CURIAM.
The passport issued to the appellee by the Department of State was not evidence of his citizenship. Urtetiqui v. D’Arcy, 34 U. S. 692, 9 L. Ed. 276; In re Gee Hop (D. C.) 71 Fed. 274. With respect to the proceedings before the executive officers concerning the right of appellee to enter the United States on the ground that he was a citizen of the United States, we find nothing in the record indicating that he was deprived of a fair and impartial hearing.
Upon the authority of the case of United States v. Ju Toy, 198 U. S. 253, 25 Sup. Ct. 644, 49 L. Ed. 1010, and In re Tang Tun, 168 Fed. 488, 93 C. C. A. 644, the judgment of the court below is reversed, and the case remanded, with directions to dismiss the proceedings.